COLLIER, C. J.
It is provided by the act of 1820, that no judgment shall be suspended, unless the party applying for the writ of error, shall execute a bond with sufficient security to the adverse party, to be approved by the clerk, conditioned for prosecuting the writ of error to effect, and to pay and satisfy the judgment which shall be rendered in the cause by the supreme court. [Clay’s Dig. 307, <§> 6.] The condition of the bond in the case before us, is in strict conformity to this enactment, and stipulates that the plaintiff in error shall prosecute his writ of error to effect, or if unsuccessful, that he will satisfy the judgment of the appellate court. An affirmance of the decree of the court of chancery, obliged the party against whom it was rendered, to pay the costs of that court, as well as those properly taxable here.
*763The same statute also enacts, that it shall be the duty of the clerk of the inferior court, in which the judgment or decree complained of is rendered, to issue a writ of error, with a citation, &e.; these, together with the transcript of the record in the cause, shall be delivered to the party applying for the writ of error, or his attorney, to be returned to the first day of the next term of the supreme court. [Clay’s Dig. * 13.]
By the act of 1822, it is enacted, that when the supreme court shall affirm or reverse the judgment of an inferior court, it may give judgment and award execution against the unsuccessful party for the costs incurred in the supreme court, &c. [Clay’s Dig. 309, 310, §21, 22.J Previous to the passage of this statute, the court from which an appeal or writ of error was sued out, upon an affirmance or reversal of its judgment, issued an execution as well for the costs of the supreme court, as for every other matter recovered by either party. It was then the' practice of the clerks of the primary courts, to tax in the bill of costs, the charges for issuing a writ of error, and citation, and making out the transcript, or any other service necessary to bring the cause before the supreme court; and to issue an execution for its collection against the party liable. • This continues to be the practice in many, and we think most of the subordinate courts, and this court never has taxed these items as costs here incurred. If they were collected under an execution issued by the clerk of the supreme court, he would hold the amount for the benefit of the clerk from which the cause was sent up. The practice then, to which we have referred is altogether most convenient, and makes the clerk entitled to the money, the receiver of his own fees from the collecting officer. This practical construction of the statutes in question, furnishes a very potent reason for maintaining that it indicates the true rule on the subject. It may be added, that the services of the clerk of this court commence with docketing the cause, while the clerk of the inferior court initiates the proceeding, by issuing the writ of error and citation, and if the plaintiff in error desires it, he furnishes him the transcript. Perhaps it may be .objected, that this service is all rendered after the judgment in the primary court, and therefore cannot be taxed under its *764authority. To this it may be answered, that the judgment of this court, when (as in this case) it makes a definitive disposition of the cause, is, that the successful party recover the costs of the court below. Under such a- judgment, there can be no objection to taxing costs accruing after the cause was there disposed of; and we incline to think, that the practice upon this point should be followed, without reference to the form of the judgment here.
It follows from what has been said, that the judgment must be reversed.